Citation Nr: 9933257	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-08 152	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for the post operative 
residuals of a duodenal ulcer, currently rated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected post operative residuals of a 
duodenal ulcer are not more than moderate, manifested by 
moderate postgastrectomy syndrome symptoms with episodes of 
epigastric disorders, characteristic mild circulatory 
symptoms after meals, and diarrhea; without weight loss, 
malnutrition, anemia, or severe postgastrectomy syndrome 
symptomatology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
post operative residuals of a duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including § 4.7 and Code 7308 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
In November 1999, a representative made an informal 
presentation to the Board on behalf of the veteran.  In that 
presentation, it was asserted that a local representative was 
not afforded an opportunity to make a written presentation to 
the RO.  However, an RO decision review officer's report 
shows that the veteran chose to cancel his requested RO 
hearing, and instead the veteran and representative met 
informally with the RO decision review officer and presented 
their arguments.  That is, at the RO level, the 
representative was given an opportunity to present arguments 
on behalf of the veteran and actually did so; there was no 
prejudicial lack of due process.  The RO decision review 
officer provided an extension of 30 days to submit additional 
evidence.  Another 30 day extension was granted in July 1998, 
in response to the veteran's request.  No additional evidence 
has been received.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of the disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  In June 1967, a private physician reported 
that, in January 1967, X-rays disclosed a duodenal deformity 
due to acute and chronic ulceration, with an active ulcer 
crater near the superior wall of the duodenal bulb.  The 
veteran was treated with a subtotal gastrectomy with Billroth 
II Hofmeister modification reconstruction and incidental 
appendectomy.  An August 1967 rating decision granted service 
connection and a 40 percent rating for the post operative 
residuals of a duodenal ulcer.  A May 1968 rating decision 
reduced the evaluation to 20 percent but the Board restored 
the 40 percent rating.  That rating has been in effect since 
that time.  The record also shows the veteran has a hiatal 
hernia with reflux; service connection has not been claimed 
or established for this disorder.  In March 1993, the veteran 
was informed that a claim for an increased rating for the 
service-connected post operative duodenal ulcer residuals was 
denied and he did not appeal.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

A 60 percent rating is the maximum rating assignable under 
this code and it is for a severe postgastrectomy syndrome 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  A moderate postgastrectomy 
syndrome having less frequent episodes of epigastric 
disorders, than a severe syndrome with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, will be rated as 40 percent disabling.  A mild 
postgastrectomy syndrome having infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations will be rated as 
20 percent disabling.  38 C.F.R. pt. 4, Code 7308 (1999).  

The veteran is competent to assert that his gastrointestinal 
symptomatology has increased and warrants a higher rating; 
although he does not have the medical training and experience 
to distinguish his non-service-connected hiatal hernia 
symptoms from those of the service-connected disability.  Cf.  
38 C.F.R. § 4.113 (1999).  The record contains medical 
treatment and examination records.  These reports by trained 
medical professionals are substantially more probative than 
the veteran's assertions.  As a result, the preponderance of 
the evidence shows that the service-connected disability does 
not approximate the criteria for a higher rating.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.7 (1999).  
Specifically, the medical findings relating to the criteria 
are discussed below.  

One of the significant criteria differentiating a severe 
disability warranting 60 percent from a moderate disability 
warranting 40 percent is the presence of anemia.  Here, there 
is no diagnosis of anemia by a trained medical professional.  
There are no findings which would meet the regulatory 
criteria for anemia.  38 C.F.R. § 4.117 (1999).  Of the 
several blood measurements taken in conjunction with the 
November 1996 VA examination, one was low.  A physician 
expressed the opinion that this was not indicative of anemia.  
There were no low findings on blood tests in August 1996 and 
most recently in June 1997.  The preponderance of evidence 
establishes that the veteran does not have anemia.  

There is no medical opinion indicating malnutrition.  On the 
November 1996 VA examination, the doctor expressed the 
opinion that the veteran was well nourished.  

The record shows minor weight fluctuations.  The most recent 
measurement of the veteran's weight, in July 1997, was the 
same as he weighed on VA examination in 1968, and a pound 
more than he weighed in January 1993.  The evidence on this 
point does not show weight loss.  

The record contains outpatient treatment notes following the 
veteran from January 1993 through July 1997 and other 
reports, most notably the November 1996 VA examination.  
These show the veteran has continued to complain of 
postgastrectomy syndrome symptoms and do not show that these 
symptoms are more than moderate, as contemplated by the 
current 40 percent rating.  

In May 1994, the veteran was hospitalized for his 
gastrointestinal complaints.  The diagnosis was related to 
the service-connected disability - gastritis probably 
secondary to alkaline reflux in post operative stomach and 
the physician expressed the opinion as to the extent of the 
disability, describing it as mild.  This medical opinion is 
very probative and demonstrates that the disability does not 
approximate the severe manifestations required for a higher 
rating.  

The diagnosis of gastritis does not warrant an additional 
rating.  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other. A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).  

The Board has considered the possibility of, alternatively, 
rating the disability as gastritis.  A chronic hypertrophic 
gastritis (identified by gastroscope), will be rated as 10 
percent disabling where there are small nodular lesions, and 
symptoms.  A 30 percent rating will be assigned if there are 
multiple small eroded or ulcerated areas.  The next higher 
rating, 60 percent, requires severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. Part 4, Code 7307 
(1999).  

The gastroscopy of May 1994 disclosed diffuse erythema, edema 
and small raised dots of reddened mucosa involving the entire 
stomach.  There were no hemorrhages, or ulcerated or eroded 
areas.  Consequently, the preponderance of evidence does not 
approximate the criteria for a higher rating as gastritis.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.7, 
Code 7307 (1999).  

While the veteran can assert that his service-connected 
gastrointestinal disability is worse, the medical findings 
are more probative in determining if the disability 
approximates the criteria for a higher rating.  Here, the 
preponderance of the evidence establishes that the disability 
manifestations do not approximate any applicable criteria for 
a higher rating, so the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.114 (1999).  



ORDER

An increased rating for the post operative residuals of a 
duodenal ulcer is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

